Citation Nr: 1206090	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence was received to reopen the claim for entitlement to service connection for pericarditis constrictive, post-operative residuals, claimed as a heart condition due to histoplasmosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from September 1954 to September 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claim of entitlement to service connection for pericarditis constrictive, post-operative residuals, claimed as a heart condition due to histoplasmosis.

For the reasons explained below, the issue of whether the Veteran is entitled to service connection for pericarditis constrictive, post-operative residuals, claimed as a heart condition due to histoplasmosis, on the merits, is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a heart condition was denied in a February 1989 Board decision; the Veteran did not appeal that decision and it became final. 

2.  Evidence received since February 1989 regarding the claim for service connection for a heart condition relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for pericarditis constrictive, post-operative residuals, claimed as a heart condition due to histoplasmosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim for entitlement to service connection for a heart condition.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of this service connection claim.

The Veteran's claim of entitlement to service connection for a heart condition was denied by a February 1989 Board decision.  As there was no timely appeal, the Board's February 1989 denial is final.  See 38 U.S.C.A. § 4004(b) (1988); 38 C.F.R. §§ 19.104 (1988).  

Generally, a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection for a heart disorder was previously denied by way of the February 1989 Board decision.  The Board explained that because the first finding of a heart disorder was approximately eight years following the Veteran's discharge from service, service connection was not warranted.   

The evidence considered at the time of the February 1989 Board decision included service treatment records, post-service private treatment records dating in 1966 and 1981, and March 1988 hearing testimony.  The Board recognized the one in-service complaint of chest pain, without any further complaint or treatment during the remainder of service.  The Board discussed the Veteran's 1966 pericardiectomy and bilateral thoractomy surgery.  The Board also recognized the opinion at that time that the constrictive calcified pericarditis was probably due to histoplasmosis.  The basis for the denial was the absence of evidence that these disabilities were incurred in service.    

The evidence received since the February 1989 Board decision includes records from the Veteran's private treating physicians dating from 2008.  In particular, in March 2008, Dr. SDS provided a written statement suggesting that the Veteran obtained histoplasmosis prior to his discharge from service, and that histoplasmosis could cause progressive scarring, which "must have" resulted in the constrictive pericarditis diagnosed in 1966.  Also, in April 2008, Dr. DTA, the Veteran's private infectious disease doctor, submitted a statement in which he opined that the Veteran's constrictive pericarditis was "most likely due to an infectious agent and again most likely due to histoplasmosis he was exposed to while he was in the service."

As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's private physicians' opinions that he obtained histoplasmosis in service and that the histoplasmosis did cause his current heart condition are new, in that these opinions were not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran's current heart condition initially manifested due to an in-service incurrence.  As new and material evidence has been received, the claim for service connection for a heart condition is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for pericarditis constrictive, post-operative residuals, claimed as a heart condition due to histoplasmosis, is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for pericarditis constrictive, post-operative residuals, claimed as a heart condition due to histoplasmosis.

Service treatment records are negative for diagnosis or treatment for histoplasmosis.  There is one in-service complaint of chest pain in December 1954 described as pain in the heart after marching, with no findings and no further complaint or treatment during the remainder of service.  The Veteran's separation examination in July 1957 was normal, including the chest x-ray, but he did not leave service until September 7, 1957.

June 1966 private treatment notes show treatment for constrictive pericarditis, with a history of calcifications being noted 4 years previously.  In obtaining the Veteran's history, it was noted that there was no history of tuberculosis.  It was stated that the Veteran served his army time in Virginia and that "[t]he possibility of coccidiomyocis, histoplasmosis or blastomycosis is the etiological agent is considered."  The final diagnosis was "calcific constrictive pericarditis-probably due to histoplasmosis."  Many years later, the Veteran's private physician opined that histoplasmosis could cause progressive scarring, which "must have resulted in to constrictive pericarditis...I believe we have enough evidence now that nothing else would explain this."  The basis of this determination, however, is not explained.  In an April 2008 report, the Veteran's infectious disease physician also suggested that the Veteran's constrictive pericarditis is most likely due to an infectious agent and most likely due to histoplasmosis he was exposed to while he was in service.  This doctor also failed to explain the basis for determining that the histoplasmosis was incurred in service.  

The Veteran testified in 1988 that he became ill immediately after leaving service, and that he was discharged on a Saturday and was ill when starting his new job on a Monday.  He stated that he believed he had a common cold and that once he received treatment at that time he was told he had the Asiatic flu.  A similar recitation of the time line was provided by the Veteran in a February 2008 statement.  

Because the evidence shows that the Veteran's private physicians suggest that histoplasmosis may have been obtained in service, and may also be a cause for a current heart condition, a remand is warranted in order to afford the Veteran a VA examination as to his heart condition and to also obtain an opinion from an infectious disease specialist to determine whether the Veteran suffered from histoplasmosis as a result of his service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, a review of the treatment records in the claims folder reveals that the most recent records are dated in 2008 from the Veteran's heart and infectious disease doctors.  On remand, the RO/AMC should afford the Veteran the opportunity to submit updated authorizations to obtain records from his private physicians.  38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain from the Veteran fully executed authorizations to obtain records from his treating physicians, including but not limited to Dr. Sussman, Dr. Allegra, and Dr. Shah.  In addition, the Veteran should be asked to identify any treatment providers who treated him immediately following service to 1966 and provide fully completed authorization forms for any such records to be requested.  Once any authorizations are received, the RO/AMC should make reasonable attempts to obtain records from all relevant physicians.  Any non-duplicative records obtained, and any negative responses, should be associated with the claims folder.

2.  Once the development requested above has been completed to the extent possible, schedule the Veteran for a VA cardiology examination by a physician to determine the current nature of any heart condition.  The claims folder must be reviewed in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all current heart disabilities identified.  In addition, the examiner should provide opinions as to the following questions: 

a. Is there any residual heart disability from the post operative constrictive pericarditis treated in 1966? The examiner should provide the medical basis for the conclusion reached.
b. Is it more likely, less likely, or at least as likely as not (50 percent probability) that any current heart disability is related to the complaint of pain under the heart in December 1954?  The examiner should provide the medical basis for the conclusion reached.
c. Is it more likely, less likely, or at least as likely as not (50 percent probability) that any current heart disability is due to histoplasmosis?  The examiner should provide the medical basis for the conclusion reached.

(The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.)  

3.  If the cardiology examiner determines there are current heart residuals from the constrictive pericarditis and/or that the Veteran has a current heart disability due to histoplasmosis, then the Veteran's claims file should be forwarded to a physician specializing in infectious disease.  Following review of the claims file, the specialist should provide an opinion as to whether the Veteran more likely, less likely, or at least as likely as not (50 percent probability) contracted histoplasmosis during his period of active duty.  The Veteran has reported serving in Virginia prior to discharge and his DD Form 214 indicates his specialty was as a construction helper.  The medical basis for the conclusions reached should be provided.  If the physician cannot provide an opinion without resorting to speculation, the physician must explain the reason such an opinion cannot be formulated.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


